DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/02/2022 has been entered.  Claims 1-18 remain pending.  Claims 20-21 have been added.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 11, 13-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 7118348 A, See the machine translation for citation) in view of Brothers (US 2008/0114121 A1).
Regarding claims 1-2, 5-6, and 8, Abe discloses a copolymer may be prepared by emulsion polymerization.   A nitrogen-containing monomer, water (aqueous continuous phase), and emulsifying agent are present in a polymerization medium [0020-0021].  Since the polymerization is emulsion polymerization, a plurality of fluorinated particles would be produced.  The copolymer comprises a nitrogenous fluorocarbon of the formula (I):
   
    PNG
    media_image1.png
    65
    252
    media_image1.png
    Greyscale

wherein m is 0 or 1; n is 0-10; and R1 and R2 are each C1-5 linear perfluoroalkyl or a perfluorinated group forming a ring containing the nitrogen atom (meets the limitations of the tertiary amine-containing fluorinated monomer of the instant claims of formula (I) wherein Rf is a linear perfluorinated alkyl group comprising 1 to 5 carbon atoms or ring structure; X1 is F; X2 is F; X3 is F) with one or more ethylenically unsaturated compounds selected from tetrafluoroethylene, chlorotrifluoroethylene, vinyl fluoride, or vinylidene fluoride (a fluorinated terminal alkene monomer) (Abstract).  As shown in table 2, the ring structure of the nitrogenous fluorocarbon has 4 carbon atoms and containing O atom.
	However, Abe does not disclose the emulsifier is a hydrocarbon surfactant.  Brothers teaches a polymerization agent comprising a fluoropolyether acid or salt and hydrocarbon surfactant [0007].  Brothers is concerned with a process for the dispersion polymerization of fluorinated monomers in an aqueous polymerization medium [0001].  Abe and Brothers are analogous art concerned with similar technical difficulty, namely emulsion polymerization of fluoromonomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the emulsifying agent per the teachings of Abe with the polymerization agent per the teachings of Brothers, and the motivation to do so would have been as Brothers suggests even when using limited quantities of the polymerization agent, the resulting aqueous fluoropolymer dispersion has good solids content with low amounts of undispersed polymer without the use of perfluoroalkane carboxylic acid surfactants [0007].  
	Regarding claims 2 and 9, Brothers discloses the hydrocarbon surfactant may be nonionic or anionic[0022]. 
	Regarding claims 4 and 21, Brothers discloses the solids content of fluoropolymer dispersion is at least about 10 wt% with a preferred range of about 20 wt% to about 65 wt% [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	

	Regarding claim 11, Brothers discloses perfluoropolyether oil may be present as long as the oil is present in an amount of no more than about 10 ppm based on water [0056].
	Regarding claims 13 and 15, Abe discloses the copolymer has low degree of crystallinity which would include semi-crystalline polymers and amorphous polymers (Abstract).
	Regarding claim 14, Abe discloses the amount of the nitrogen-containing monomer is from 1-50 mol% [0006].  According to the original specification, the tertiary amine-containing monomer is at most 40 mol% [0028].  It would be expected the copolymers encompassed per the teachings of Abe would include copolymer has a melting point no greater than 325°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 16, Abe does not disclose the composition is a coating composition.  However, the instant claim is directed to a coating composition.  The composition of Abe meets the limitations of the composition or the layers of the substrate and coating.  The instant claim is not directed to the method of using the composition as a coating.  Therefore, the claimed limitations are met.  
	 
		
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 7118348 A, See the machine translation for citation) in view of Brothers (US 2008/0114121 A1)as applied to claim 1 above in view of Kaulbach (US 7,125,941 B2).
Regarding claim 11, Abe discloses an aqueous dispersion as shown above in claim 1.
	However, Abe does not disclose the aqueous dispersion further comprises a fluorinated liquid.  Kaulbach teaches perfluorinated hydrocarbons as organic liquids used in emulsion polymerization of fluorinated monomers (C1/L7-14, C5/L14-56).  Abe and Kaulbach are analogous art concerned with similar technical difficulty, namely emulsion polymerization of fluorinated monomers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention add perfluorinated hydrocarbon liquid per the teachings of Kaulbach et al. in the emulsion polymerization process per the teachings of Abe et al., and the motivation to do so would have been as Kaulbach et al. suggests producing meritorious effects in the aqueous emulsion polymerization (C5/L57-64).  Low amounts of fluorinated surfactant can be employed as well as reduction of polymerization time, improvement in the yield of polymer solids and/or obtaining fluoropolymer dispersion having a small particle size (C3/L1-13).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 7118348 A, See the machine translation for citation) in view of Brothers (US 2008/0114121 A1) as applied to claim 1 above, and further in view of Araki (US 2007/0231462 A1).
Regarding claim 12, Abe discloses the aqueous dispersion as shown above in claim 1.
	However, Abe does not disclose the fluorinated polymer particle comprises a cure-site selected from Br, I, nitrile and combinations thereof.  Araki teaches chain transfer agents including bromine or iodine compounds [0081-0082].  The polymer may be prepared by emulsion polymerization [0097].  Araki is concerned with vinylidene fluoride polymers [0002].  Abe and Araki are analogous art concerned with similar technical difficulty, namely vinylidene fluoride polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention try adding a bromine or iodine compound to the polymerization medium as per the teachings of Araki, and the motivation to do so would have been as Araki suggests the polymer has a narrow molecular weight distribution and a low branch ratio [0082]..  

Claims 1, 4-6, 8-10, 13-14, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 7118348 A, See the machine translation for citation) in view of Amin-Sanayei (US 2014/0179868 A1).
Regarding claims 1, 5-6, and 8-9, Abe discloses a copolymer may be prepared by emulsion polymerization.   A nitrogen-containing monomer, water (aqueous continuous phase), and emulsifying agent are present in a polymerization medium [0020-0021].  Since the polymerization is emulsion polymerization, a plurality of fluorinated particles would be produced.  The copolymer comprises a nitrogenous fluorocarbon of the formula (I):
   
    PNG
    media_image1.png
    65
    252
    media_image1.png
    Greyscale

wherein m is 0 or 1; n is 0-10; and R1 and R2 are each C1-5 linear perfluoroalkyl or a perfluorinated group forming a ring containing the nitrogen atom (meets the limitations of the tertiary amine-containing fluorinated monomer of the instant claims of formula (I) wherein Rf is a linear perfluorinated alkyl group comprising 1 to 5 carbon atoms or ring structure; X1 is F; X2 is F; X3 is F) with one or more ethylenically unsaturated compounds selected from tetrafluoroethylene, chlorotrifluoroethylene, vinyl fluoride, or vinylidene fluoride (a fluorinated terminal alkene monomer) (Abstract).  As shown in table 2, the ring structure of the nitrogenous fluorocarbon has 4 carbon atoms and containing O atom.
	However, Abe does not disclose the emulsifier is a hydrocarbon surfactant.  Brothers teaches a polymerization agent comprising a fluoropolyether acid or salt and hydrocarbon surfactant [0007].  Amin-Sanayei teaches a method of polymerizing fluoromonomers using non-fluorinated surfactants, such an alkyl sulfate surfactant having the structure selected from R-SO4M and MO4-R-SO4M; where R is a hydrocarbon group, and M is a monovalent cation selected from the group consisting of hydrogen ions, alkali metal ions, ammonium ions, and monoalkyl, dialkyl, trialkyl, and tetraalkyl ammonium ions [0003].  Amin-Sanayei is concerned with dispersion polymerization of fluorinated monomers in an aqueous polymerization medium [0001].  Abe and Amin-Sanayei are analogous art concerned with similar technical difficulty, namely aqueous emulsion polymerization of fluoromonomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the emulsifying agent per the teachings of Abe with the hydrocarbon surfactant per the teachings of Amin-Sanayei, and the motivation to do so would have been as Amin-Sanayei suggests the presence of an alkyl sulfate surfactant during emulsion polymerization of a fluoromonomer permits the amount of fluorosurfactant usually necessary to achieve satisfactory polymerization results to be significantly reduced while yielding comparable or improved yields of fluoropolymer [0007].  
	Regarding claims 4 and 21, Amin-Sanayei teaches the latex contains form about 1 to about 99 wt% of polymer solids, preferably from 10 to 60 wt% of solids [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	Regarding claims 10 and 20, Amin-Sanayei teaches latex produced from the polymerization results in a polymer have a weight average particle size range of form about 1 nm to about 500 nm, more preferably from 10 to 299 nm [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	Regarding claim 13, Abe discloses the copolymer has low degree of crystallinity which would include semi-crystalline polymers (Abstract).
	Regarding claim 14, Abe discloses the amount of the nitrogen-containing monomer is from 1-50 mol% [0006].  According to the original specification, the tertiary amine-containing monomer is at most 40 mol% [0028].  It would be expected the copolymers encompassed per the teachings of Abe would include copolymer has a melting point no greater than 325°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 16, Abe does not disclose the composition is a coating composition.  However, the instant claim is directed to a coating composition.  The composition of Abe meets the limitations of the composition.  The instant claim is not directed to the method of using the composition as a coating or the layers of the substrate and coating.  Therefore, the claimed limitations are met.  
	 
Claims 1, 4-6, 8-10, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa “New perfluoropolymers bearing dialkylamino groups as side chains”, Polymer, 1995, Vol. 36, No. 14, pp. 2807-2812 in view of Amin-Sanayei (US 2014/0179868 A1).
Regarding claims 1, 5-6, and 8-9, Hayakawa discloses radical copolymerization of NVM, perfluoro(N-vinylmorpholine) with tetrafluoroethylene (TFE), CTFE (chlorotrifluoroethylene), or VdF (vinylidene fluoride) or NVP perfluoro(N-vinylpyrrolidone) with VdF as shown in Table 1.  As shown in Table 2, perfluoro(N-allylmorpholine) is copolymerized with TFE or VdF.  Hayakawa et al. discloses the tertiary amine-containing fluorinated monomers as shown below:

    PNG
    media_image2.png
    654
    389
    media_image2.png
    Greyscale

in the first formula, X1=X2=X3; and Rf is a bonded together to form a ring structure comprising 4 carbon atoms and one catenated O atom.  In the second formula, X1=X2=X3=Y1=Y2=F; and Rf is bonded together to form a ring structure comprising 4 carbon atoms and one catenated O atom. Hayakawa discloses emulsion polymerization (page 2808).  Therefore, an aqueous dispersion if formed with an aqueous continuous phase with plurality of fluorinated polymer particles.  
	However, Hayakawa does not disclose a hydrocarbon surfactant.  Brothers teaches a polymerization agent comprising a fluoropolyether acid or salt and hydrocarbon surfactant [0007].  Amin-Sanayei teaches a method of polymerizing fluoromonomers using non-fluorinated surfactants, such an alkyl sulfate surfactant having the structure selected from R-SO4M and MO4-R-SO4M; where R is a hydrocarbon group, and M is a monovalent cation selected from the group consisting of hydrogen ions, alkali metal ions, ammonium ions, and monoalkyl, dialkyl, trialkyl, and tetraalkyl ammonium ions [0003].  Amin-Sanayei is concerned with dispersion polymerization of fluorinated monomers in an aqueous polymerization medium [0001].  Hayakawa and Amin-Sanayei are analogous art concerned with similar technical difficulty, namely aqueous emulsion polymerization of fluoromonomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the fluorinated surfactant used in emulsion polymerization per the teachings of Hayakawa with the hydrocarbon surfactant per the teachings of Amin-Sanayei, and the motivation to do so would have been as Amin-Sanayei suggests the presence of an alkyl sulfate surfactant during emulsion polymerization of a fluoromonomer permits the amount of fluorosurfactant usually necessary to achieve satisfactory polymerization results to be significantly reduced while yielding comparable or improved yields of fluoropolymer [0007].  
	Regarding claims 4 and 21, Amin-Sanayei teaches the latex contains form about 1 to about 99 wt% of polymer solids, preferably from 10 to 60 wt% of solids [0038].  ].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	Regarding claims 10 and 20, Amin-Sanayei teaches latex produced from the polymerization results in a polymer have a weight average particle size range of form about 1 nm to about 500 nm, more preferably from 10 to 299 nm [0038]. ].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	 
Regarding claim 15, Hayakawa discloses the copolymer containing NAM units (perfluoro(N-allylmorpholine)) was rubber and had a glass transition temperature of -5 to -8°C (last paragraph on p. 2809 which continues on p. 2810). Therefore, the copolymer is amorphous.  
	Regarding claim 16, Hayakawa does not disclose the composition is a coating composition.  However, the instant claim is directed to a coating composition.  The composition of Abe meets the limitations of the composition.  The instant claim is not directed to the method of using the composition as a coating or the layers of the substrate and coating.  Therefore, the claimed limitations are met.  

Claims 1, 3-6, 8-10, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 07118348 A, See original document and machine translation for citation) in view of Durali (US 2007/0032591 A1).
Regarding claims 1, 3-6, 8-10, and 20-21, Abe discloses a copolymer may be prepared by emulsion polymerization.   A nitrogen-containing monomer, water (aqueous continuous phase), and emulsifying agent are present in a polymerization medium [0020-0021].  Since the polymerization is emulsion polymerization, a plurality of fluorinated particles would be produced.  The copolymer comprises a nitrogenous fluorocarbon of the formula (I):
   
    PNG
    media_image1.png
    65
    252
    media_image1.png
    Greyscale

wherein m is 0 or 1; n is 0-10; and R1 and R2 are each C1-5 linear perfluoroalkyl or a perfluorinated group forming a ring containing the nitrogen atom (meets the limitations of the tertiary amine-containing fluorinated monomer of the instant claims of formula (I) wherein Rf is a linear perfluorinated alkyl group comprising 1 to 5 carbon atoms or ring structure; X1 is F; X2 is F; X3 is F) with one or more ethylenically unsaturated compounds selected from tetrafluoroethylene, chlorotrifluoroethylene, vinyl fluoride, or vinylidene fluoride (a fluorinated terminal alkene monomer) (Abstract).  As shown in table 2, the ring structure of the nitrogenous fluorocarbon has 4 carbon atoms and containing O atom.
However, Abe does not disclose the aqueous dispersion comprises a hydrocarbon surfactant.  Durali teaches a method for the polymerization of fluoromonomers using non-fluorinated alkyl phosphonate surfactants (hydrocarbon anionic surfactant) [0002].  The alkyl phosphonate surfactants are used in an amount from about 0.001 to about 2.0 weight percent on total monomer [0026].  The mixture used for polymerization may optionally contain one or more of an additional non-fluorinated surfactant [0045].  The resulting polymerization latex contains from about 10 to about 50 wt% polymer solids [0052-0053].  The polymer in the latex is in the form of small particles having a size range of from about 30 nm (it appears “run” is a typo and should be “nm”) to about 500 nm [0053].  (Based on calculations the amount of the alkyl phosphonate surfactant based on the amount of aqueous dispersion or latex is at most about 1 wt% of the dispersion which is close to the claimed range.  With additional amount of non-fluorinated surfactants which include hydrocarbon surfactants the amount of the hydrocarbon surfactant overlaps the claimed range).  Abe and Durali are analogous art concerned with similar technical difficulty, namely emulsion polymerization of fluorinated monomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the polymerization conditions per the teachings of Durali to produce fluoropolymer particles with a hydrocarbon surfactant which forms the fluoropolymer particle and latex or aqueous dispersion, and the motivation to do so would have been as Durali et al. suggests the synthesis of fluorinated polymer may be produced without or with a significantly reduced use of fluorinated surfactants [0016].    
	Regarding the amounts which are close or overlaps the claimed range, similar properties would be expected.  It is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claims 13 and 15, Abe discloses the copolymer has low degree of crystallinity which would include semi-crystalline polymers and amorphous polymers (Abstract).
	Regarding claim 14, Abe discloses the amount of the nitrogen-containing monomer is from 1-50 mol% [0006].  According to the original specification, the tertiary amine-containing monomer is at most 40 mol% [0028].  It would be expected the copolymers encompassed per the teachings of Abe would include copolymer has a melting point no greater than 325°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 16, Abe does not disclose the composition is a coating composition.  However, the instant claim is directed to a coating composition.  The composition of Abe meets the limitations of the composition.  The instant claim is not directed to the method of using the composition as a coating or the layers of the substrate and coating.  Therefore, the claimed limitations are met.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,703,833 B2 (to Bulinski). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Bulinski recite a similar aqueous dispersion comprising a fluorinated polymer which anticipated the instant claims.

Claims 1-13, 15-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,703,833 B2 (to Bulinski) in view of Brothers (US 2008/0114121 A1). The claims of Bulinski recite a similar aqueous dispersion.
	However, claims 1 and 4-14 of Bulinski recite the emulsifier is a hydrocarbon surfactant.  Brothers teaches a polymerization agent comprising a fluoropolyether acid or salt and hydrocarbon surfactant [0007].  Brothers is concerned with a process for the dispersion polymerization of fluorinated monomers in an aqueous polymerization medium [0001].  Abe and Brothers are analogous art concerned with similar technical difficulty, namely emulsion polymerization of fluoromonomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the emulsifying agent per the teachings of Abe with the polymerization agent per the teachings of Brothers, and the motivation to do so would have been as Brothers suggests even when using limited quantities of the polymerization agent, the resulting aqueous fluoropolymer dispersion has good solids content with low amounts of undispersed polymer without the use of perfluoroalkane carboxylic acid surfactants [0007].  

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Brothers has not been shown to teach or suggest nitrogen-containing fluoropolymers (page 8) is not persuasive.  Abe teaches nitrogen-containing fluoropolymers and that the process for polymerization includes emulsion polymerization.  Brothers does not limit the monomers polymers polymerized.  Brothers teaches monomers containing nitrile, carbamate as well as phosphonic functionality which include ionic groups [0012].  Therefore, it would be expected the polymerization would be suitable for other nitrogen containing monomers.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B) Applicant’s argument that Brothers appears to only exemplify non-ionic polymers (page 8).  See A) above for possible monomers contemplated per the teachings of Brothers.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
C) Applicant’s argument that the Patent Office has not shown the incorporation of nitrogen-containing monomers as disclosed in Abe into the polymerization process of Brothers, would necessarily result in a viable polymer suitable for ion exchange resins (page 9) is not persuasive.  Per the teachings of Tsuda (JP 2004359870 A), hydrocarbon surfactants may be used in the emulsion polymerization of monomers containing both fluorovinyl monomers and amine containing monomers [0031, 0038-0039, 0041].    
D) Applicant’s argument that the Patent Office has shown no reasonable expectation of success when the perfluorinated nitrogen-containing monomer of Abe is polymerized using the alkyl phosphonic acid surfactant or salt thereof of Durali (page 10 is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E) Applicant’s argument that Hayakawa has not been shown to teach or suggest aqueous emulsion polymerization of fluoromonomers (page 11) is not persuasive.  Hayakawa teaches emulsion polymerization (page 2808).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767